Case: 15-20652      Document: 00513615448         Page: 1    Date Filed: 07/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-20652                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
SCWYANA SMITH,                                                              July 29, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

HOUSTON INDEPENDENT SCHOOL DISTRICT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3083


Before WIENER, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Scwyana Smith, proceeding pro se, appeals the
summary judgment of the district court in favor of Defendant-Appellee
Houston Independent School District (“HISD”) dismissing her claims under
Title VII of the Civil Rights Act of 1964. We affirm.
       In 2011, HISD implemented a reduction in force in response to a
statewide budget shortfall. Smith was an at-will employee at the time, holding


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20652      Document: 00513615448       Page: 2    Date Filed: 07/29/2016



                                    No. 15-20652
the position of General Clerk III, as did three other African American
employees. HISD notified all four that two of the positions would be eliminated.
It then interviewed the four employees and assigned letter grades based on
their performances. Smith and another General Clerk III employee were
terminated.
      Smith challenged her termination through internal school district
grievance procedures and then through the Equal Employment Opportunity
Commission (“EEOC”). Neither HISD nor the EEOC found any violations. She
then brought suit under Title VII for religious discrimination, race
discrimination, age discrimination, sex discrimination, retaliation, and
disparate impact. The district court dismissed her age and sex discrimination
claims as not properly exhausted. The court subsequently granted summary
judgment for HISD on Smith’s remaining claims, concluding that she had
failed to make a prima facie case of race discrimination, religious
discrimination, and retaliation, and that she had not properly exhausted her
disparate impact claim.
      Our detailed review of the entire record on appeal, including the briefs
of the parties and the record excerpts, leads us to conclude that the district
court committed no reversible error in any of its rulings. We therefore affirm
that court’s summary judgment, in all respects. 1




      1 We deny Smith’s motion to strike HISD’s Appellee Brief, and grant HISD’s motion
to supplement the record.
                                          2